          Case 1:18-cv-06616-PKC-LB Document 5 Filed 11/28/18 Page 1 of 3 PageID #: 43

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                    LIYOU XING,                                      )
  on his own behalf and on behalf of others similarly                )
                       situated                                      )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 18-cv-06616 PKC-LB
                                                                     )
  MAYFLOWER INTERNATIONAL HOTEL GROUP                                )
                         INC                                         )
  d/b/a Mayflower Hotel and d/b/a Wyndham Garden                     )
                                     et al.                          )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Rider




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: TROY LAW, PLLC
                                           John Troy
                                           41-25 Kissena Blvd, Suite 119
                                           Flushing, NY 11355

                                           Tel: (718) 762-1324

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                                 Douglas C. Palmer

                                                                               CLERK OF COURT


Date:             11/28/2018                                                                    s/Kimberly Davis
                                                                                          Signature of Clerk or Deputy Clerk
Case 1:18-cv-06616-PKC-LB Document 5 Filed 11/28/18 Page 2 of 3 PageID #: 44



                                                Full Caption


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X     Case No. 18-cv-06616
LIYOU XING,
on his own behalf and on behalf of others similarly
situated
                                    Plaintiff,
                                    v.
MAYFLOWER INTERNATIONAL HOTEL GROUP
INC
         d/b/a Mayflower Hotel and
         d/b/a Wyndham Garden;
MAYFLOWER BUSINESS GROUP, LLC
         d/b/a Mayflower Hotel and
         d/b/a Wyndham Garden;
MAYFLOWER INN CORPORATION
         d/b/a Mayflower Hotel and
         d/b/a Wyndham Garden;
MAYFLOWER WENYU LLC
         d/b/a Mayflower Hotel and
         d/b/a Wyndham Garden;
YAN ZHI HOTEL MANAGEMENT INC.
         d/b/a Mayflower Hotel and
         d/b/a Wyndham Garden;
MAYFLOWER 1-1 LLC
         d/b/a Mayflower Hotel and
         d/b/a Wyndham Garden;
YUEHUA HU,
WEI HONG HU a/k/a Weihong Hu, and
XIAOZHUANG GE

                                    Defendants.
---------------------------------------------------------X




                                             Summons Rider
Case 1:18-cv-06616-PKC-LB Document 5 Filed 11/28/18 Page 3 of 3 PageID #: 45



                             Defendants’ Name with Address

MAYFLOWER INTERNATIONAL HOTEL GROUP INC
       d/b/a Mayflower Hotel and d/b/a Wyndam Garden
38-59 12th Street, Long Island City, NY 11101

MAYFLOWER BUSINESS GROUP, LLC
       d/b/a Mayflower Hotel and d/b/a Wyndam Garden
61-27 186th Street, Fresh Meadows, NY 11365

MAYFLOWER INN CORPORATION
       d/b/a Mayflower Hotel and d/b/a Wyndam Garden
38-59 12th Street, Long Island City, NY 11101

MAYFLOWER WENYU LLC
       d/b/a Mayflower Hotel and d/b/a Wyndam Garden
61-27 186th Street, Fresh Meadows, NY 11365

YAN ZHI HOTEL MANAGEMENT INC.
       d/b/a Mayflower Hotel and d/b/a Wyndam Garden
38-61 12th Street, Long Island City, NY 11101

MAYFLOWER 1-1 LLC
       d/b/a Mayflower Hotel and d/b/a Wyndam Garden
38-59 12th Street, Long Island City, NY 11101

YUEHUA HU
61-27 186th Street, Fresh Meadows, NY 11365

WEI HONG HU
61-27 186th Street, Fresh Meadows, NY 11365

XIAOZHUANG GE
61-27 186th Street, Fresh Meadows, NY 11365




                                    Summons Rider
